Citation Nr: 0021768	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
White River Junction, Vermont


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
post-traumatic urethral stricture (PTUS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) White River Junction, 
Vermont, Medical and Regional Office Center (RO) which, in 
pertinent part, denied the veteran an increased (compensable) 
evaluation for his service-connected disorder of the urethra 
and granted an increased evaluation of 50 percent for his 
service-connected post-traumatic stress disorder (PTSD).

In April 1999, a video conference hearing was held with the 
veteran in White River Junction, Vermont, before the 
undersigned Member of the Board sitting in Washington, D.C.  
A transcript of that hearing has been associated with the 
veteran's claims file.

Thereafter in June 1999 the Board remanded the issues of 
increased evaluations for PTUS and PTSD for further 
evidentiary development.  Other issues were adjudicated by 
the Board as well.  While in remand status, the veteran and 
his service representative organization in separate 
statements dated in December 1999 withdrew the veteran's 
appeal for an increased evaluation for PTSD.  Although a 
subsequent statement was received from the veteran's 
representative in April of 2000 which further addressed the 
severity of the veteran's PTSD, this statement submitted 
following the withdrawal of the veteran's substantive appeal 
was received beyond the proscribed time limit for filing a 
timely substantive appeal.  See 38 C.F.R. § 20.302.  It is 
thus construed by the Board as a new claim for an increased 
evaluation for PTSD and is accordingly referred to the RO for 
appropriate action.

Lastly, the Board observes that an RO rating action in July 
1999 effectuated the Board's June 1999 grant of service 
connection for a shell fragment wound of the right elbow and 
assigned this disorder a noncompensable disability 
evaluation.  The veteran expressed disagreement with the 
disability evaluation assigned and was furnished a statement 
of the case in December 1999.  The veteran however failed to 
perfect an appeal as to this issue.  See 38 C.F.R. § 20.200 
(1999).  Accordingly, this issue will not be addressed in 
this decision.


FINDING OF FACT

The veteran's service-connected disorder of the urethra 
produces no urinary symptoms.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for post-
traumatic urethral stricture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.115(a), 
Diagnostic Code 7518 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for his 
urethra disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeal for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has increased in disability is 
sufficient to render a claim well grounded.  See Caffrey v. 
Brown,  6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).




Factual Background.

The veteran's service medical records show that the veteran 
was shot in hostile action in Vietnam in April 1968 and 
sustained a penetrating injury of the right thigh and 
perineal structures, destroying the left testicle and 
injuring the distal urethra.  He was immediately hospitalized 
and taken to surgery for a repair of a lacerated dorsal 
urethra, which was repaired over a catheter.  A suprapubic 
cystostomy was done for urinary diversion.  He thereafter 
underwent a conservative course of therapy, experiencing one 
episode of hematuria from the suprapubic tube during his 
hospitalization, but this cleared spontaneously and without 
recurrence.  Following removal of the indwelling catheter, 
the veteran was taken for a voiding cystourethrogram which 
showed no abnormalities and the suprapubic tube was removed.  
The veteran was observed to do well upon removal of the tube 
and in May 1968 he was transferred back to the Continental 
United States where he was hospitalized at the Valley Forge 
General Hospital in Pennsylvania.  At the time of admission, 
the veteran had no pertinent complaints except for 
difficulties with erections because of the nature of the 
urethral repair, which had caused shortening of the penile 
skin on the left.  Physical examination during his 
hospitalization found tenderness with subcutaneous induration 
at the site of the veteran's urethral repair.  Urinalysis and 
CBC were within normal limits.  He underwent a urethroscopy 
in July 1998.  No evidence of stricture formation was 
present.

On the veteran's initial post service VA examination in 
December 1969, it was noted that the veteran was shot in 
Vietnam with resulting loss of the left testicle and injury 
to the penis and urethra.  The urethra was sutured primarily.  
It was further recorded that the veteran's last X-ray 
approximately 1 1/2 years ago had revealed a urethral 
stricture at the posterior urethra at about the same time, 
urethral dilation was carried out.  It was noted that there 
had been no urological investigation or treatment since and 
that at present there was no urinary frequency or nocturia.  
The veteran's stream was split and thin but he did not strain 
to void.  His urine was reported to be occasionally red.  
Urethral stricture was diagnosed.

By an RO rating action dated in February 1970, service 
connection was established for PTUS.  This disorder was rated 
noncompensably disabling under Diagnostic Code 7518 on VA 
Schedule for Rating Disabilities (Rating Schedule).

When seen in a urology clinic in October 1971 it was noted 
that the veteran had no obstructive urinary symptoms.

In connection with his current claim, the veteran was 
afforded a genitourinary examination in November 1997.  On 
this examination the veteran complained of occasional penile 
pain and irritation as well as difficulty with firm 
erections.  There were no specific complaints or findings 
referable to problems with voiding dysfunction attributable 
to the service-connected disorder of the urethra.

Testimony elicited from the veteran at his personal hearing 
in April 1999 and referable to his urethral stricture 
included complaints of slow stream, increased urinary 
frequency, urinary urgency and incontinence.

On a VA genitourinary examination in December 1999 the 
veteran's examiner reported that in talking to the veteran he 
was not at all sure that the veteran had a urethral stricture 
because the veteran related that he voids with a full stream 
although with some spraying.  The veteran said he was not 
bothered by either frequency or nocturia at all.  The 
examiner requested a retrourethrogram, a cystoscopy and a 
pressure flow study.  The retrourethrogram was carried out in 
December 1999 and revealed a moderately severe stricture in 
the proximal bulbous bordering on the membranous urethra.  In 
January 2000 the veteran was cystoscoped and the stricture 
noted on the December 1999 urethrogram was again located and 
identified in the membranous urethra, but it was found to be 
a very soft narrowing which was easily bypassed with a number 
17 French cystoscope.  When the bladder was examined it was 
found to be perfectly normal.  A pressure flow study revealed 
the veteran's voiding pressure to be about 40 centimeters of 
water, which was reported by the examiner to be perfectly 
normal.  Flow rate visually appeared to be perhaps a little 
slow to normal. 

The conclusion of the physician doing the cystoscopy and 
pressure flow study was that there was indeed a soft 
stricture of the bulbomembranous urethra that was easily 
dilated but was clinically not significant and was not 
causing any obstruction that could be determined by any 
parameters used and was not causing any symptoms at all.  The 
veteran's voiding was reported to be uncomplicated and the 
veteran was said to have no difficulty with it.  The 
veteran's genitourinary examiner concluded therefore that 
while the veteran had a narrow area that could be a 
stricture, it was not clinically significant and did not 
cause the veteran any problems.

Analysis.

Disability evaluations are administered under a Schedule for 
Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. Brown, 6 
Vet. App. 125, 129 (1994).  In evaluating a disability, the 
VA is required to consider the functional impairment caused 
by the specific disability.  38 C.F.R. § 4.10 (1999).  Each 
disability must be evaluated in light of the medical and 
employment history, and from the point of view of the veteran 
working or seeking work.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  Although the Board must consider the whole 
record, see 38 C.F.R. § 4.2 (1999), where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is our primary concern.  Therefore, those 
documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's PTUS residuals as 
stricture of the urethra under Diagnostic Code 7518 of the 
aforementioned rating schedule.  Stricture of the urethra is 
rated as voiding dysfunction under the revised criteria that 
became effective in 1994.  38 C.F.R. § 4.115(b), Diagnostic 
Code 7518.  Voiding dysfunction is rated as urine leakage, 
frequency, or obstructed voiding.  A 10 percent evaluation is 
warranted for urinary frequency with daytime voiding 
intervals between 2 and 3 hours or awakening to void 2 times 
per night.  Daytime voiding intervals between 1 and 2 hours, 
or awakening to void 3 to 4 times per night warrants a 20 
percent evaluation.  Obstructive voiding is rated 10 percent 
with marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  (1) Post void residuals 
greater than 150 cc., (2) on uroflowmetry, marked kidney 
diminished peak flow rate (less than 10 cc.-sec.) (3) 
recurrent urinary tract infections secondary to obstruction, 
(4) stricture disease requiring periodic dilation every 2 to 
3 months.  A noncompensable rating is assigned with 
obstructive symptoms with or without stricture disease 
requiring dilation 1 to 2 times per year.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, if requiring 
the wearing of absorbent materials which must be changed less 
than two times per year, is rated 20 percent.  A higher 
rating requires more severe symptomatology.

In this case, the veteran has not presented any medical 
evidence showing that his PTUS has resulted in any functional 
impairment of the genitourinary system.  Post service 
clinical records are absent of any significant findings 
associated with this disorder beyond a clinically 
insignificant soft stricture.  There are no findings of any 
residual impairment, specifically to include voiding problems 
on his most recent VA examination in late 1999 and early 
2000.  The veteran's only voiding dysfunction consisted of a 
flow rate which visually appeared to be a little slow to 
normal.  While the veteran has testified that he has a slow 
stream, he has also related problems with increased urinary 
frequency, urgency and incontinence.  His assertions of 
urinary frequency, urgency incontinence however are not 
supported by the clinical record which discloses that his 
voiding is essentially uncomplicated.  Accordingly, the Board 
is unable to find that the disability picture presented more 
nearly approximates the criteria for a compensable rating on 
any basis.  38 C.F.R. § 4.7.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) evaluation for post-traumatic 
urethral stricture is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals




 

